              CASE 0:18-cr-00026-PJS-ECW Document 82 Filed 11/26/19 Page 1 of 1



                                     Srcot,r Lew
                                                 2136 Ford Parkway #117
                                               Saint Paul, Minnesota 55116
                                                Telephone: (en) 821-0708

Robert D. Sicoli                                                                             Web: www.sicolilaw.com
                                                   November 26.2019
MSBA Certified Crimina-l                                                                     Emai]: bob@sicolilaw.com
Law Specialist                                                                               FAX: (612) 871-0960

         Thc Honorable Illizabcth C. Wright
         tJ.S. Magistrate .lr-rdge
         LJnited District Court
         342 I'ederal Building                             VIA EFILING
         316 N. Robert Street
         St. Paul. MN 55101

         Rc: United States v. Tnuza.larnal     Hassan
             Cr. No. 18-26 (P.lS/ECW)

         Dear Magistrate .ludge Wright:

         This letter serves to infbrrn the Court that the def-endant'['nuza Hassan. by and through her
         undersigned counsel. consents to the hearing under 18 LI.S.C. 4241 (c) proceeding by
         videoconf-erence. '[he undersigned represents to the Courl that he discussed this issr-re with Ms.
         Hassan by telephonc and she agreed to proceeding with the hearing by videoconf-erence.

         Thank yor.r for your consideration.

                                                  Very trr,rly yoLlrs.



                                                  Robert D. Sicoli

         C: Andrew Winter.    Esq.
            Charles Kovats" F-sq.
            Joshua Johnson. Esq.
